EXHIBIT ST. MARY LAND & EXPLORATION COMPANY PERFORMANCE SHARE AWARD AGREEMENT This Performance Share Award Agreement (the “Agreement”) is made effective as of[Award Date]1 (the “Award Date”) by and between St. Mary Land & Exploration Company, a Delaware corporation (the “Company”), and the undersigned person (the “Participant”) to whom performance shares have been awarded pursuant to the Company’s long term incentive program (“LTIP”) under the St. Mary Land & Exploration Company 2006 Equity Incentive Compensation Plan, as amended (the “Plan”). Pursuant to the terms of the Plan and this Agreement, as of the Award Date the Company has made an award (the “Award”) to the Participant of [Amount] performance shares (the “Performance Shares”) upon the terms and conditions set forth below.The performance period for the Performance Shares shall be the three-year period set forth in the Performance Share Award Notice attached hereto (the “Performance Period”).Capitalized terms used but not defined in this Agreement shall have the meanings given to them in the Plan. 1.Performance Shares.The Performance Shares represent the right to receive, upon the settlement of the Award pursuant to Section 4 hereof after the completion of the Performance Period, a number of shares (the “Shares”) of the Company’s common stock, $.01 par value per share (the “Common Stock”), that will be calculated as set forth in Section 2 below based on the extent to which the Company’s Performance Criteria (as defined in Section 2) have been achieved and the extent to which the Performance Shares have vested.Such actual number of Shares that may be issued upon settlement of the Award may be from zero (0) to two (2.0) times the number of Performance Shares granted on the Award Date.The number of Performance Shares set forth herein may be referred to as the “target” number of Shares. 2.Determination of Number of Shares Earned. (a)Performance Criteria.The actual number of Shares that may be earned under the Award and issued upon settlement of the Award after completion of the Performance Period shall be based upon the Company’s achievement of performance criteria (the “Performance Criteria”) established by the Compensation Committee of the Board of Directors of the Company (the “Committee”) for the Performance Period in accordance with the terms of the Plan and as set forth below and reflected in the payout matrix (the “Payout Matrix”) attached as Appendix A hereto and discussed further in subsection (d) hereof.The Performance Criteria for the calculation of the actual number of Shares to be issued upon settlement of the Award as reflected in the Payout Matrix are based on a combination of (i) the absolute measure of the cumulative total shareholder return (“TSR”) and associated Compound Annual Growth Rate (“CAGR”) of the 1 Items in brackets are features that may vary among individual awards. Company for the Performance Period, and (ii) the relative measure of the Company’s TSR and CAGR for the Performance Period compared with the cumulative TSR and CAGR of the Peer Companies (as defined below) for the Performance Period as reflected in the St. Mary Performance Share Plan Peer Group Custom Index (the “Custom Index”) to be specifically prepared by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”), for the purpose of administering the LTIP. (b)Calculation of TSR and CAGR.The TSR and CAGR of the Company and the Peer Companies for the Performance Period shall be calculated in accordance with the methodology utilized by S&P with respect to the Custom Index. (c)Peer Companies and Custom Index.The “Peer Companies” to be reflected in the Custom Index shall consist of the constituents of the Oil & Gas Exploration & Production GIC Sub-Industry Group in the S&P SmallCap 600 Index and the S&P MidCap 400 Index, excluding the Company.The Custom Index will be equal weighted, and will be adjusted to include the dividend payments of the constituents of the Custom Index.The Custom Index will be rebalanced on a quarterly basis, and will also be rebalanced whenever there are additions and deletions to the S&P SmallCap 600 and the S&P MidCap 400 indices.The Custom Index is the exclusive property of S&P.The Company has contracted with S&P to maintain and calculate the Custom Index.S&P shall have no liability for any errors or omissions in calculating the Custom Index. (d)Payout Matrix.The Payout Matrix attached as Appendix A hereto sets forth the possible multipliers, which range from zero percent (0%) to two hundred percent (200%), which may be applied to the number of vested Performance Shares to determine the actual number of Shares to be issued under this Award upon settlement of the Award after the completion of the Performance Period.The final multiplier (the “Final Multiplier”) shall be determined by the Committee after the completion of the Performance Period based on the two variables that comprise the Performance Criteria, related to (i) the
